Citation Nr: 0710354	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  00-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for gunshot wound, 
right chest, with retained foreign bodies right axilla, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had active duty from February 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
evaluation for gunshot wound right chest, with retained 
foreign bodies right axilla to 20 percent, effective from 
November 1997.  Since the increase to 20 percent did not 
constitute a full grant of the benefit sought, the claim for 
a higher rating remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The veteran requested a personal hearing in this case, but 
later clarified in writing that he did not want a hearing.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in February and December 2004 for 
further development adjudicative action.  In a September 2006 
Supplemental Statement of the Case (SSOC), the RO/AMC most 
recently affirmed the determination previously entered.  The 
case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a gunshot wound to the right chest, with 
retained foreign bodies right axilla, do not cause a severe 
impairment to Muscle Group IV.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for residuals of a gunshot wound to the right chest, 
with retained foreign bodies right axilla.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for an increased rating.  This is evident from letters 
sent to him in March 2000, March 2003, April 2004, May 2004, 
March 2006 and November 2006 - after the RO's initial 
adjudication of the claim in September 1999.  Obviously this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
Nevertheless, this was both a practical and legal 
impossibility because the VCAA was not enacted until later - 
in November 2000.  And in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
appellant receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).   

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with this notice in the March 
2006 letter mentioned above.  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.



Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran and his representative allege that service-
connected residuals of a gunshot wound to the right chest, 
with retained foreign bodies right axilla is manifested by 
chronic pain, and limited range of motion in the right upper 
extremity, which has become worse over time, thereby 
entitling him to a higher disability rating.  

Historically, in March 1974, the RO granted service 
connection for residuals of a gunshot wound to the right 
chest, with retained foreign bodies right axilla.  This 
disability was initially rated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5304 (Muscle Group IV).  
The rating was increased to 20 percent in a September 1999 
rating decision.

Muscle Group IV consists of the intrinsic muscles of the 
shoulder girdle.  The functions of these muscles include: 
stabilization of the shoulder against injury in strong 
movements; abduction of the arm; and outward rotation and 
inward rotation of the arm.  Muscles listed as part of this 
group are the suraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  38 C.F.R. § 4.73, 
Diagnostic Code 5304.  Under Diagnostic Code 5304, a 20 
percent rating is warranted for moderately severe impairment 
of the dominant or non-dominant arm, and a 30 percent rating 
is warranted for severe impairment of the dominant arm.  Id.

The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * * (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

* * *

(3) Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in [38 C.F.R. § 4.56(c)] and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in [38 C.F.R. § 4.56(c)], worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

38 C.F.R. § 4.56.

In addition, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  
Moreover, the combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d).

Further, for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

Finally, for muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.55(f).

The provisions of 38 C.F.R. § 4.71-2, Plate I (2006), provide 
that normal range of motion of the shoulder is as follows: 
flexion to 180 degrees, abduction to 180 degrees, internal 
rotation to 90 degrees, and external rotation to 90 degrees.

In October 1972, the veteran was shot in the chest by a .22 
caliber pistol, by an unknown assailant, as he was walking to 
his barracks.  Service medical records (SMRs) addressing post 
wound care and initial findings concerning the path of the 
bullet include, an October 1972 narrative summary, an October 
1972 physical examination report, a November 1972 clinical 
record cover sheet, outpatient treatment records dated from 
October to November 1972, and the veteran's SMRs.

The October 30, 1972 narrative summary, notes that the 
veteran sustained a gunshot wound to his chest.  Examination 
of his chest revealed an entrance wound over the right 
sternal-clavicular joint and some surrounding tenderness and 
edema.  His lungs revealed signs of rales on the anterior 
right side of his chest.  No additional abnormalities were 
noted.  His heart rate was 100, with a regular rhythm, and no 
murmurs or rubs were detected.  His extremities revealed a 
weak right hand grip and there was pain on passive adduction 
and abduction of the right arm.  He could not flex the right 
elbow or adduct the right arm and he complained of tenderness 
in the right axilla along the right posterior axillary fold.  
Right pulses in the right upper extremity were all within 
normal limits.  The diagnostic impression upon admission was 
gunshot wound to the chest without intrapleural extension. 

Upon admission an X-ray study of the veteran's chest was 
performed.  It noted a cloudy area in the right upper lobe as 
well as a second fractured rib anteriorly.  The bullet was 
located in the right axilla, near the posterior axillary 
fold.  Subsequent 
X-rays of the chest were obtained and the impression was 
right pulmonary contusion in addition to the previously noted 
gunshot wound.  

During the course of the veteran's hospital admission he 
continued to complain of tenderness over the right upper 
anterior chest.  It was noted that he remained afebrile and 
was able to move his right arm normally except for adduction 
which caused pain.  

On November 3, 1972, the veteran was found to be doing well 
and an X-ray study of his chest demonstrated signs of 
improvement.  He was also eating and ambulating without 
difficulty.  It was noted that the entrance wound of the 
bullet, near the right sternal-clavicular joint, was healing 
adequately and the edema around the bullet was subsiding.  
The patient was discharged, with 2 weeks of convalescent 
leave from his unit.  Final diagnoses were, gunshot wound to 
the right chest and axilla; pulmonary contusion of the right 
upper lobe of the right lung; and fracture of the right 
second rib.   

The veteran's SMRs reveal shortly after his discharge from 
the hospital, he began complaining of pain in his chest and 
numbness in his forearm.  He indicated that he wanted the 
bullet in his right axilla surgically removed.  He presented 
at the surgical clinic in March 1973 and the examining 
physician noted no indication for removal of the bullet.  In 
May 1973, the veteran continued to complain of numbness in 
his right arm.  He underwent an electromyography (EMG) 
examination of the right biceps, right deltoid, right tricep 
and pectorals major.  The findings from the EMG were entirely 
normal and there was no evidence of a peripheral nerve injury 
to the right shoulder - upper arm area.  A May 1973 
separation examination report noted a small scar on the 
veteran's right chest and reported a history of a gunshot 
wound in 1972.  No clinical findings were indicated.  

Both VA and outpatient treatment records dated from 1997 to 
2004 reflect continuing complaints of chest pain and 
neuropathic pain secondary to the gunshot wound.

The veteran was afforded a VA examination in November 1997.  
Physical examination of the right anterior chest showed that 
lateral to the junction of the manubrium and sternal body, 
over the intercostal space, there was a 1 centimeter flat, 
slightly tender, irregular scar that had a whitish and 
brownish discoloration.  The scar was without mass, swelling, 
erythema, deformity, or adhesions.  No tendon damage or 
muscle herniation was noted.  An exit wound was not observed.  
The anterior chest muscles, shoulder muscles, and arm muscles 
appeared symmetric.  Range of motion of the shoulder and 
elbow was full and painless.  Strength of the right upper 
extremity was 5/5, reflexes were 2, and the veteran felt 
pinprick sensation.  The diagnosis was status post gunshot 
wound right chest with retained fragments in the region of 
the right axilla and proximal arm.  The examiner commented 
that during a flare-up the veteran suffered from temporary 
functional impairment, otherwise there was no specific loss 
of muscle function.  He noted that the functional impairment 
was secondary to pain and numbness but, was not secondary to 
a specific loss of muscle function or range of motion. 

A VA X-ray study of the chest, completed in conjunction with 
the above examination, revealed scattered bullet/shrapnel 
fragments over the right scapula, near the axillary line.  An 
additional VA X-ray study of the right humerous, was negative 
for a fracture or dislocation but did reveal a metallic 
fragment in the axillary area of the proximal humerus.    

The veteran was again afforded a VA muscles examination in 
August 1999.  He complained of pain in the right axilla, and 
a burning sensation in the anterior chest wall and medial 
arm.  He reported cramps in the medial arm muscles and 
intermittent flare-ups.  In terms of activities, he had 
difficulty with overhead activity due to pain, excessive 
fatigue, weakness and lack of endurance in the right arm.  
Upon physical examination, a mildly tender wound was noted on 
the anterior chest wall near the right third costochondral 
junction.  The wound was mildly tender, pale and well-healed.  
On palpation tenderness was noted in the anterior pectoral 
muscles and in the medial forearm muscles.  There was no 
tendon damage, no exit wound, and no tissue loss found.  
Muscle strength in the right shoulder abductors and flexors 
was good-minus.  No muscle herniation was noted.  In terms of 
muscle function, the examiner reported that the muscle groups 
around the right shoulder could move but endurance and 
strength were decreased by 20 percent.  The limitation was 
due to pain and easy fatigability or weakness.  Range of 
motion of the right shoulder showed flexion to 170 degrees, 
abduction to 160 degrees, internal rotation to L2 (50 
degrees).  Sharp pain was noted during range of motion 
testing.  The examiner reported the following Deluca 
findings: range of motion was restricted by 30 percent; speed 
of motion and coordination were normal; strength was reduced 
by 20 percent; and endurance was decreased by 20 percent.  No 
diagnosis was elicited.  A corresponding VA X-ray study of 
the right shoulder showed metallic fragments in the right 
axilla but otherwise was normal.   

The veteran again presented for a VA examination in January 
2001.  He reiterated his previous complaints of pain in the 
right chest area and numbness of the right arm.  Examination 
of the chest was negative for erythema, swelling, deformity, 
adhesions, muscle herniation, or tendon damage.  On 
examination of the right shoulder there was no evidence of 
tenderness, supraspinatusor infraspinatus atrophy, erythema, 
warmth, swelling or deformity.  Range of motion of the right 
shoulder showed flexion to 165 degrees, abduction was normal, 
extension to 50 degrees, lateral rotation to 76 degrees, and 
internal rotation to 56 degrees.  No pain was found with 
resisted shoulder abduction or external rotation.  Shoulder 
strength was 5/5, reflexes were 2, and pinprick sensation was 
decreased in the right posterior arm and lateral arm.  The 
diagnostic assessment was status post gunshot wound to the 
right chest with retained foreign bodies in the right 
shoulder/axilla region.  The examiner commented that the 
veteran had functional impairment due to pain from the 
gunshot wound.  

A January 2001 VA X-ray study of the right shoulder, reported 
a diagnostic impression of a normal shoulder with multiple 
shrapnel fragments in the axillary area.  

During the veteran's May 2004 VA examination he complained of 
an increase in pain and loss of range of motion in the right 
upper extremity.  He felt that activities pertaining to his 
occupation and daily life were affected by his right upper 
extremity condition.  Physical examination showed the upper 
back area, right deltoid, and right upper arm to have good 
muscle bulk and tone and were symmetric with the left.  A 
scar, the size of a dime, was noted over the sternoclavicular 
joint of the right upper chest.  The scar was pink, well-
nourished, and there was no evidence of subcutaneous adhesion 
or retraction.  The area was slightly tender on palpation.  
Tenderness was noted on the shoulder joint over the rotator 
cuff.  Range of motion testing was painful throughout all 
movements and revealed abduction to 98 degrees, forward 
flexion to 132 degrees, 0 degrees of internal rotation, 85 
degrees of external rotation, and extension to 49 degrees.  
During pain or flare-ups complete loss of use of the upper 
extremity was reported by the veteran however, the examiner 
indicated that an additional 50 percent loss was estimated 
during pain or flare-ups and there was no additional 
functional impairment due to instability, incoordination, 
weakness or lack of endurance.  Muscle strength testing was 
essentially normal for the biceps and triceps.  Muscle group 
testing for the elevators and rotators was limited by pain.  
He had normal trapezius muscle function and normal function 
of the forearm and hand muscles.  Sensation was intact to 
light touch in the distal upper extremities, but there was an 
area of slight decreased sensation to light touch in the 
posterior deltoid and upper back region.  Deep tendon 
reflexes were symmetric bilaterally.  

After reviewing the veteran's entire claims file, the 
examiner commented that there was no specific muscle or group 
of muscles which sustained identifiable damage at the time of 
the original gunshot wound.  Any functional impairment which 
the veteran reported was due to occult nerve injury with the 
subsequent development of neuropathic pain triggered by use 
of the upper extremity.  The diagnoses were longstanding 
neuropathic pain syndrome due to gunshot wound sustained 
during service and progressive limited range of motion of the 
right shoulder of multifactorial etiology.  

The competent medical evidence of record shows that the 
veteran sustained a gunshot wound to the right chest area 
while in service.  The injury required 4 days of 
hospitalization.  Since his injury he has consistently 
complained of pain in the right upper extremity and complete 
loss of use of the upper right extremity upon pain or flare-
ups.  In the most recent examination report the examiner 
estimated a 50 percent loss of use during pain or flare-ups 
and indicated no additional functional impairment due to 
instability, incoordination, weakness or lack of endurance.  
The Board considered the disabling effects of pain and 
weakness resulting in loss of use, as indicated by the 
veteran in numerous examination reports.  The Board has also 
considered the examiners' observations of pain and decreased 
range of motion attributed to his right chest disability, as 
mentioned above.  The Board notes that these manifestations 
are contemplated in the evaluation already assigned for this 
disability.  

Most importantly, neither the in-service nor the post-service 
record show that the veteran's gunshot wound injury is 
manifested by adverse symptomatology that equates to a 
"severe" injury to Muscle Group IV.  There is no evidence of 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation does not show a 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles do not swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side are not shown to be manifested by 
severe impairment of function.  38 C.F.R. § 4.56(d)(4)).  In 
fact, except for the scarring which the RO has already 
provided a separate compensable rating, no adverse 
symptomatology except for some limitation of motion and 
slight decreased sensation to light touch in the posterior 
deltoid and upper back region was seen in the VA treatment 
records or at the most recent VA examinations.  No 
compensable neurological residuals are found.  See 38 C.F.R. 
§ 4.124a.  Accordingly, the claim for an increased rating for 
gunshot wound, right chest, with retained foreign bodies 
right axilla, is denied.  38 C.F.R. §§ 4.56, 4.73, 4.124a.

As to whether the veteran is entitled to an increased rating 
under a different rating code, such as for musculoskeletal 
disability of the shoulder under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 and 5201 (2006), nothing in the record 
indicates he has ankylosis of the right shoulder, or that 
motion of the shoulder, even taking into account pain, is 
limited to midway between side and shoulder or at 25 degrees 
from the side.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, weakness, 
etc.).   

Extraschedular Consideration

Referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for an extraschedular 
rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  At all points in this case, the Schedule is 
adequate for evaluating the veteran's gunshot wound 
residuals.  It has not been shown that the gunshot wound 
residuals have required frequent periods of hospitalization.  
Furthermore, the veteran has reported that his gunshot wound 
residuals affect his occupation.  The Board does not doubt 
that the veteran has significant impairment of the right 
upper extremity, which results in certain work restrictions.  
However, the Board also finds that the regular scheduler 
standards contemplate the symptomatology shown.


For these reasons, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased evaluation for gunshot wound, 
right chest, with retained foreign bodies right axilla, 
currently evaluated as 20 percent disabling is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


